                                                                                                                            Case 4:18-cv-05999-JSW Document 83-7 Filed 08/12/20 Page 1 of 3


Anwar Burton

From:                                                                                                                         Kopp, Michael W <MKopp@seyfarth.com>
Sent:                                                                                                                         Tuesday, April 7, 2020 3:24 PM
To:                                                                                                                           Anwar Burton
Cc:                                                                                                                           Rusche, Tim; Vincent Granberry; Joseph Lavi; Ninelist, Linda
Subject:                                                                                                                      RE: McGhee - Joint Letter Brief


Anwar:

Thanks for your message. We are trying to sort out an issue that we assure you could have been earlier
addressed with an email or call. What we have been suggesting is that if there is ever some snafu or gap,
please reach out to us rather than raise issues for the first time in a letter brief. In other words, it is hard for us
to cure what we are not aware of.

This production was made on February 11. We heard nothing about any issues or concerns with an
incomplete production until over a full month later, on March 12, when you raised the issue not in an email or
call, but in a letter brief. We promptly responded on March 20, noting that we had actually produced time
records that were noted missing. You responded the same day - noting that you located them, and had earlier
missed them when you were on the share site, and would be revising the letter brief. You did not call or email
to let us know that there was anything still missing. On March 24 you sent a revised letter brief, which frankly I
gathered still had a stray reference to missing records. I do see now that while the time records were
produced, somehow a portion of the wage statement records were not included. We are working to obtain
them, but there are issues in terms of access and collection given the present COVID situation.

I’m following up with the client to get an ETA and will report back to you ASAP what I learn. Thanks,

Mike




Mike W Kopp | Senior Counsel | Seyfarth Shaw LLP
400 Capitol Mall | Suite 2350 | Sacramento, California 95814-4428
Direct: +1-916-498-7039
mkopp@seyfarth.com | www.seyfarth.com
      To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




The information contained in this transmission is attorney privileged and/or confidential information intended for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is strictly
prohibited.


From: Anwar Burton <aburton@lelawfirm.com>
Sent: Tuesday, April 7, 2020 1:15 PM
To: Kopp, Michael W <MKopp@seyfarth.com>
Cc: Rusche, Tim <TRusche@seyfarth.com>; Vincent Granberry <VGranberry@lelawfirm.com>; Joseph Lavi
<Jlavi@lelawfirm.com>; Ninelist, Linda <LNinelist@seyfarth.com>
Subject: RE: McGhee ‐ Joint Letter Brief



                                                                                                                                                                      1
                Case 4:18-cv-05999-JSW Document 83-7 Filed 08/12/20 Page 2 of 3
[EXT. Sender]


Hi Michael,

Although I am happy to hear that you will be providing the missing wage statements, it remains
that those statements should have been provided with your initial production. This was an issue
raised in my initial brief sent to you on March 12, 2020. Hence, your client has had nearly a
month to produce the missing statements but has nevertheless failed to do so, causing an
unnecessary delay. Please advise as to when we can expect this information.

Best,

Anwar Burton, Esq.
LAVI & EBRAHIMIAN, LLP
8889 West Olympic Blvd., Suite 200
Beverly Hills, CA 90211
Tel: (310) 432-0000
Fax: (310) 432-0001
E-mail to: aburton@lelawfirm.com

The information contained herein (and any attachments) is confidential and privileged attorney-
client information or work product intended only for the individual or entity to whom it is
addressed. Any unauthorized use, distribution or copying of this communication is strictly
prohibited. If you have received this communication in error please notify me immediately.
Thank you for your cooperation.  PLEASE CONSIDER THE ENVIRONMENT BEFORE PRINTING
THIS EMAIL.


From: Kopp, Michael W <MKopp@seyfarth.com>
Sent: Tuesday, April 7, 2020 1:01 PM
To: Anwar Burton <aburton@lelawfirm.com>
Cc: Rusche, Tim <TRusche@seyfarth.com>; Vincent Granberry <VGranberry@lelawfirm.com>; Joseph Lavi
<Jlavi@lelawfirm.com>; Ninelist, Linda <LNinelist@seyfarth.com>
Subject: McGhee ‐ Joint Letter Brief


Anwar:

Two larger points on your brief that we raise for your consideration before we tender our response.

First, we ask that you revisit your time analysis. It appears that what you have done with the selected McGhee
dates is to simply selectively look to the timesheets, but you have not made the necessary comparison to the
wage statements for the pay period to show any net detriment to plaintiff. By way of example, for your cited
Mar. 23, 2014 date, the pay period shows a net adjustment in McGhee’s favor (115 hours, 19 minutes punched
(or 115.32 hours), vs. 117.25 hours paid (not counting the additional paid meal period time). In other words,
you have not shown any violation/detriment even as to the plaintiff. Indeed, when all pay period are tallied to
cover the pay periods for each of the selected dates you mention, there is still a net adjustment on the
timesheets in Plaintiff’s favor.

Second, you are continuing to raise issues in the brief that you have not meet and conferred on. Specifically,
you raise in the revised brief that we did not provide wage statements prior to 2019 for the lab. Once again, this
is a matter that we are (and would have been) happy to address. On March 20 we sent an email to you that
                                                        2
                                                                                                                            Case 4:18-cv-05999-JSW Document 83-7 Filed 08/12/20 Page 3 of 3
your letter brief raised issues that had not been met and conferred on - such as missing Lab records. We
noted that we had in fact, produced the Lab time records that your brief claimed was missing. On the same
day, you responded, noting that your allegation was in error, and you had not earlier noticed the records in the
share file. You did not identify any other deficiency in terms of missing records in your March 20 email, and we
were under the impression (based on your correspondence) that you had a complete set and were not claiming
any further deficiency. In fact, you indicated you would revise the brief to correct those allegations. In your
most recent brief (again without any follow up or meet and confer) you claim to be missing wage records for
the lab prior to 2019. We were surprised to note that. Had you indicated that was an open issue in your March
20 correspondence (or at any time since) we would have been happy to cure. We will be providing those wage
statements. Accordingly, as that is not a matter of dispute between the parties and we will be providing those
statements, we request that you revise that portion of the brief.

Please let us know if you would like to discuss.


Mike W Kopp | Senior Counsel | Seyfarth Shaw LLP
400 Capitol Mall | Suite 2350 | Sacramento, California 95814-4428
Direct: +1-916-498-7039
mkopp@seyfarth.com | www.seyfarth.com
      To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




The information contained in this transmission is attorney privileged and/or confidential information intended for the use of the individual or entity named above. If
the reader of this message is not the intended recipient, you are hereby notified that any use, dissemination, distribution or copying of this communication is strictly
prohibited.




                                                                                                                                                           3
